            Case 1:21-cv-00260-PB Document 32 Filed 08/16/21 Page 1 of 9




                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW HAMPSHIRE

                                                           )
    SECURITIES AND EXCHANGE                                )
    COMMISSION,                                            )
                    Plaintiff,                             )       Civil Action No. 21-cv-00260-PB
         v.                                                )
                                                           )
    LBRY, INC.,                                            )
                            Defendant.                     )
                                                           )

               PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S
                      REPLY TO DEFENDANT’S OBJECTION TO
              PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS

         LBRY’s Opposition (Dkt. 29) fails to counter the Commission’s central argument: that

LBRY’s Answer concedes that 19 to 42 similarly situated companies have been the subject of

Commission enforcement actions on the same grounds, and thus LBRY is not a “class of one.”

And LBRY fails to distinguish the discretionary enforcement power granted to the Commission

from the cases in this Circuit that establish that a class-of-one claim is unavailable here. Thus,

the Court should grant the Commission’s Motion.1

I.       LBRY MISCONSTRUES “CLASS OF ONE” CLAIMS AND THE EFFECT OF
         ITS ADMISSION THAT THE COMMISSION HAS ENFORCED AGAINST
         DOZENS OF SIMILARLY SITUATED ENTITIES

         In its class-of-one selective enforcement affirmative defense, LBRY “alleges that the

SEC is selectively enforcing registration requirements against it while failing to enforce the exact

same requirements against thousands of other similarly situated companies for no rational



1
 The Commission’s motion (and this reply brief) address LBRY’s selective enforcement defense. But, LBRY’s
assertion in its objection that the “SEC’s Motion does not challenge” other defenses is inaccurate. Dkt. No. 29, at 6,
n.1. The Commission merely does not challenge these other defenses in its Rule 12(c) motion. The Commission’s
Motion specifically previewed its challenge to LBRY’s due process affirmative defense. See Dkt. No. 20-1, at 3,
n.1. To be clear, the Commission submits that none of LBRY’s three affirmative defenses are legally or factually
sufficient.
            Case 1:21-cv-00260-PB Document 32 Filed 08/16/21 Page 2 of 9




reason.” Dkt. No. 29 (LBRY Opp.) at 14, n.8.2 The Supreme Court has held that to prevail as a

“class of one,” one must show that it was “intentionally treated differently from others similarly

situated and that there is no basis for the difference in treatment.” Vill. of Willowbrook v. Olech,

528 U.S. 562, 564 (2000). The First Circuit has held that “[b]y definition, a class of one is not a

class of many” and that “a class of one suit cannot be maintained when similar burdens have

been imposed on other individuals….” Cordi-Allen, 494 F.3d 245, 254 (1st Cir. 2007). LBRY

admits “the SEC brought … about 42 enforcement actions against entities or individuals who

created and sold unregistered tokens … about 19 actions involved registration violations without

fraud allegations.” Dkt. 13 (Answer) ¶3 (p. 2). Thus, because LBRY admits in its Answer that

the Commission has imposed similar burdens on other individuals, the Commission should be

granted judgment on LBRY’s selective enforcement affirmative defense.

         LBRY tries to sidestep the legal consequence of its admission in three ways. First,

LBRY argues that the Supreme Court in Willowbrook allowed for multiple individuals to be in a

class of one. Dkt. 29 at 9. True, but not in the way LBRY suggests. The Court noted that the

number of individuals in a class was immaterial where the class was the group of individuals

singled-out based on the same set of facts and circumstances. Specifically five property owners

were all singled out for a more stringent easement because they had all been “involved in the

previous, successful lawsuit against the Village, which allegedly created the ill will motivating

the excessive easement demand.” Willowbrook, 528 U.S. at 564 n.*. LBRY twists the Supreme

Court’s footnote to suggest—incorrectly—that a class of one can consist of lots of individuals


2
  See also Dkt. 13 (Answer) at 32 (“the SEC has treated LBRY differently from other similarly situated blockchain
companies….”; id. at 33 (“The SEC has failed to enforce the same registration requirements against thousands of
other similarly situated blockchain companies, including companies that have sold digital assets bearing indicia of
investment contracts under the SEC’s publicly stated standards…. Intentionally singling out LBRY as a ‘class of
one’”); Dkt. No. 29 (Opp.) at 8 (“the SEC has failed ‘to pursue enforcement actions for registration violations
concerning Bitcoin, Ethereum, and thousands of other digital assets’ . . . sufficiently pleads treatment.”).

                                                         2
            Case 1:21-cv-00260-PB Document 32 Filed 08/16/21 Page 3 of 9




subjected to enforcement at different times for different reasons. Not so. For Willowbrook to be

analogous, all 42 of the digital asset-companies would have to have been singled out for

enforcement because of the same bad motive and from the same set of facts and circumstances.

        For LBRY’s argument to be correct, the First Circuit has to have misunderstood

Willowbrook when it decided Cordi-Allen, for there is no way to square the holdings of Cordi-

Allen with LBRY’s interpretation of Willowbrook.3 The reading that squares Cordi-Allen and

Willowbrook is the right one. Because “a class of one is not a class of many,” 494 F.3d at 254,

where a government agency pursues enforcement actions (at different times and for different

reasons) that impose similar burdens on similarly situated individuals, those individuals have not

been singled out for disparate treatment. This Court should not accept LBRY’s invitation to

ignore the holding of Cordi-Allen and turn Willowbrook on its head.

        Second, LBRY tries to distinguish cases cited by the Commission by arguing that those

cases supposedly did not involve any selective treatment compared to similarly situated persons.

Dkt. 29 (Opp.) at 9. LBRY misreads the Commission’s cited cases. In Cordi-Allen, the Court

points out that three other similarly situated landowners “all have been required” to build in a

specified way. But, contrary to LBRY’s description of the case, the Court did not find that all of

the similarly situated landowners had been subjected to that requirement. 494 F.3d at 254. Nor

did it base its ruling on a requirement that every other similarly situated individual be subjected

to the same treatment. And of course it didn’t, for to do so would lead to the nonsensical

conclusion that an enforcement agency like the Commission would have to prosecute every

similarly situated wrongdoer, in exactly the same way, in order to prosecute even one.



3
 LBRY’s interpretation of Willowbrook would effectively render nonsensical the Supreme Court’s term “class of
one” and swallow it whole.


                                                       3
           Case 1:21-cv-00260-PB Document 32 Filed 08/16/21 Page 4 of 9




        LBRY misreads SEC v. Navellier & Assocs., Inc. as well, when it claims that the ruling

depends on a lack of evidence of similarly situated others. The Navellier decision cited multiple

grounds for denying the selective enforcement defense, including that “[i]t is undisputed that the

SEC has initiated enforcement proceedings against numerous similarly situated entities and one

individual …. Defendants, therefore, have not demonstrated that the SEC’s initiation of

proceedings against them … selectively singled them out.” 2020 WL 731611 (D. Mass. Feb. 13,

2020). Both Cordi-Allen and Navellier squarely support the Commission’s motion for judgment

on the selective enforcement defense.

        Third, LBRY argues the issue is not ripe for decision on a motion for judgment on the

pleadings because the Commission’s arguments are “fact-bound.” But the controlling fact here

is a dispositive admission straight from LBRY’s Answer. LBRY has ignored the effect of its

admission that 42 other blockchain companies (and 19 with Section 5 counts only) have been the

subject of Commission enforcement actions.4 Read in the light most favorable to LBRY, its own

words are not in dispute, and judgment at this stage is appropriate.

        Thus, LBRY cannot evade its admission in its Answer that the Commission has imposed

similar burdens on similarly situated others and that it does not stand alone (or in a group

subjected to the same malicious intent) as a “class of one.”

II.     LBRY’S ATTACK ON THE COMMISSION FOR “SELECTIVE OMISSION”

        LBRY levels an attack on the Commission for “alter[ing] reality” by focusing this Court

on the part of its affirmative defense that involves the class of one, and “selectively omit[ting]”

their allegations about the Commission’s supposed bad-faith intent “[i]nstead of grappling with”



4
 LBRY categorizes these 19 enforcement actions as “only a handful.” Dkt. 29 at 11. It is unclear how many
enforcement actions LBRY would require before it conceded that the Commission had sued enough others to sue
LBRY as well.

                                                      4
            Case 1:21-cv-00260-PB Document 32 Filed 08/16/21 Page 5 of 9




them. Dkt. 29 at 7. The Commission has not tried to “obscure LBRY’s allegations of malice,”

as LBRY proclaims. Instead, the Commission has merely focused its motion on the element that

LBRY’s Answer concedes LBRY cannot prove: that it has been singled out from others

similarly situated for disparate treatment. See Freeman v. Town of Hudson, 714 F.3d 29, 38 (1st

Cir. 2013) (describing the elements of a selective enforcement claim). While LBRY

Opposition’s is replete with allegations of bad faith and malice—all of which it asserts without

affidavit or other evidence to support those serious allegations—the “bad faith” element is just

not the ground on which the Commission makes its Rule 12(c) motion.5 Thus, the Commission’s

lack of discussion of bad faith shows only its focus on what is relevant to its motion. LBRY’s

allegations about one element cannot make up for its admission that it cannot prove another.

III.    LBRY MISCONSTRUES ENGQUIST AND ITS FIRST CIRCUIT PROGENY, AS
        WELL AS THE COMMISSION’S ARGUMENT HERE

        LBRY erroneously claims that the Commission argues that “it is categorically exempt

from the Constitution’s requirements of equal protection when it comes to enforcement

decisions.” Dkt. 29 at 11. This straw man does not remotely resemble the Commission’s

argument. Of course the Commission is subject to the constitutional equal protection

requirements. And Engquist says as much: “an allegation that speeding tickets are given out on

the basis of race or sex would state an equal protection claim, because such discriminatory

classifications implicate basic equal protection concerns.” Engquist v. Oregon Dept. of Agric.,


5
  LBRY’s allegations of bad faith are just its negative spin on a typical investigation. For example, LBRY
complains that “although LBRY provided the requested documentation and readily explained its business and
technology, the SEC continued to hound LBRY” and in its objection LBRY complains that the Commission
“doggedly” pursued it. Answer, ¶23 (emphasis added); Dkt. No. 29, at 12 (same). By using words like “hound” and
“doggedly” (carefully chosen words designed to paint a nefarious spin on reality), LBRY suggests that the
Commission was out to get it. In actuality, the Commission continued to investigate the case so as to make an
informed decision, which ultimately led to the Commission (not any particular enforcement attorney) authorizing the
case. Investigations, by their nature, are iterative and often time-consuming processes.



                                                        5
           Case 1:21-cv-00260-PB Document 32 Filed 08/16/21 Page 6 of 9




553 U.S. 591, 604 (2008). But what Engquist also says, and what the cases that follow it carry

forward, is that, in an area of great governmental discretion, one cannot assert that being selected

for enforcement equates to being “singled out” from others similarly situated.

       For “forms of state action” that “involve discretionary decisionmaking based on a vast

array of subjective, individualized assessments .... the rule that people should be ‘treated alike,

under like circumstances and conditions, is not violated when one person is treated differently

from others, because treating like individuals differently is an accepted consequence of the

discretion granted.” Id. at 603. In other words, where the state actor has discretion, selecting

one individual for enforcement over similarly situated others does not amount to singling them

out for different treatment under the law. Why? Because, “in such situations, allowing a

challenge based on the arbitrary singling out of a particular person would undermine the very

discretion that such … officials are entrusted to exercise.” Id.

       One cannot claim that being singled out for enforcement violates equal protection, when

the law authorizing that enforcement specifically contemplates that some individuals will be

subject to enforcement actions and some will not. That is why the Engquist court focuses on the

property-related easement regulation in Willowbrook. Property regulations are supposed to apply

to all properties equally. If a village applies a property regulation to one property and not to the

similarly situated others, that could be an equal protection violation. But the principle does not

extend to enforcement actions where, by necessity, some will be subject to enforcement actions

and some will not. The Commission’s authorizing statutes here do not contemplate that the

Commission will prosecute every violator, which likely would be impossible in most instances.

Instead, Congress orders the Commission to use “discretion” in deciding who to sue. See 15

U.S.C. § 77t(a) & (b) (authorizing investigations and enforcement actions in the Commission’s



                                                  6
           Case 1:21-cv-00260-PB Document 32 Filed 08/16/21 Page 7 of 9




discretion); Dkt. 20-1 (Comm’n Memo.) at 6 (discussing Congressional grant of discretion over

enforcement decisions to Commission). Within that statutory framework, the Commission’s

decision to bring enforcement actions against some blockchain companies for its unregistered

sales of securities and not to sue others does not amount to “singling out” those companies in

violations of their equal protection rights.

       LBRY tries to distinguish between the Commission’s discretion and the government’s

discretion in the Engquist-interpreting cases in this Circuit cited by the Commission: Caesars

Mass. Mgmt. Co. v. Crosby, 778 F.3d 327 (1st Cir. 2015), and E. Coast Serv. Indus. Co. v. N.H.

State Liquor Comm’n, 2020 WL 5578332 (D.N.H. Sept. 17, 2020). But LBRY ignores the grant

of “discretion” over both investigations and enforcement actions in the Commission’s

authorizing statutes. LBRY does not address those Commission-related statutes at all. And

LBRY fails to articulate a principle distinguishing the Commission’s authority to decide who to

investigate and who to sue, from the Massachusetts Gaming Commission’s decide to whom to

grant casino licenses or the NH State Liquor Commission’s authority to decide who to inspect

and how often. Each agency—the Commission, the Gaming Commission, and the Liquor

Commission—was empowered by statute to choose some for enforcement action and not others.

And for each agency, class-of-one equal protection claims against them were not allowed

because the choice of one/some and not others did not constitute singling out for disparate

treatment and so were not equal protection violations.

       LBRY also tries to distinguish its affirmative defense by pointing out that they have

claimed bad faith/malicious intent. But Engquist, Caesars Mass. Mgmt. Co., and E. Coast Serv.

Indus. Co., each also involved allegations of bad faith or motive. See Engquist 553 U.S. at 596

(holding equal protection claim not valid despite jury finding that Engquist had been treated



                                                7
          Case 1:21-cv-00260-PB Document 32 Filed 08/16/21 Page 8 of 9




differently “solely for arbitrary, vindictive, or malicious reasons”); Caesars Mass. Mgmt. Co.,

778 F.3d at 335-36 (describing claim by defendant that Gaming Commission treated it

differently “for the very purpose of disfavoring it and favoring [another applicant] for the benefit

of” an acquaintance of the Commission’s chairman); and E. Coast Serv. Indus. Co., 2020 WL

5578332 at *2 (describing allegation that Commission employees “had retaliated against it for

making the earlier complaint”).

       Finally, LBRY’s reliance upon the Second Circuit’s decision in Analytical Diagnostics

Labs, Inc. v. Kusel, 626 F.3d 135 (2d Cir. 2010) is misplaced because the First Circuit in Caesars

Mass. Mgmt. Co. specifically rejected the Second Circuit’s reasoning in Analytical Diagnostic

Labs. 778 F.3d at 336 (citing Analytical Diagnostic Labs as a “but see” when discussing its

decision to extend Engquist beyond the public employment context).

IV.    AMENDMENT OF LBRY’S ANSWER WOULD BE FUTILE GIVEN ITS
       FACTUAL CONCESSION

       In a footnote, LBRY suggests that if the Court grants the Commission’s Motion, it should

get to amend its Answer. Dkt. 29 at n.2. But LBRY’s proposed amendment offers only

“additional detailed facts regarding the SEC’s misconduct.” Id. LBRY again fails to understand

the deficiency in its selective enforcement defense—that they cannot be found to be singled out

as a class of one both because a) they concede that similarly situated others have been similarly

burdened; and b) class-of-one defenses do not apply here because of the Commission’s

investigative and enforcement discretion. LBRY cannot amend its way out of this deficiency,

even if it could plead more (unsubstantiated and false) allegations about the Commission’s

motive in bringing this case. LBRY’s proffered amendment would not cure its legal and factual

problems, and thus would be futile. The Court should not permit LBRY to amend, because it

cannot and will not help them cure its affirmative defense.


                                                 8
          Case 1:21-cv-00260-PB Document 32 Filed 08/16/21 Page 9 of 9




                                         CONCLUSION

       For the reasons set forth above and in the Commission’s opening brief, the Commission

asks the Court to GRANT the Motion, Dkt. No. 20.


Dated: August 16, 2021                               Respectfully submitted,

                                                     SECURITIES AND EXCHANGE
                                                     COMMISSION
                                                     By its Attorneys,
                                                     /s/ Marc Jones
                                                     Marc Jones (Mass Bar No. 645910)
                                                     Eric A. Forni (Mass. Bar No. 669685)
                                                     Peter B. Moores (Mass Bar No. 658033)
                                                     Senior Enforcement Counsel
                                                     Boston Regional Office
                                                     33 Arch Street
                                                     Boston, MA 02110
                                                     (617) 573-8827 (Forni direct)
                                                     fornie@sec.gov


                                CERTIFICATE OF SERVICE

I hereby certify that, on August 16, 2021, I caused true and correct copies of the foregoing to be
served on counsel of record for all parties that have appeared to date through the Court’s
CM/ECF system.

                                                     /s/ Marc Jones
                                                     Marc Jones




                                                 9
